SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 14, 2012 3PEA INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Nevada 000-54123 95-4550154 (State or other jurisdiction of incorporation) (Commission file number) (I.R.S. Employer Identification Number) 1orizon Ridge Parkway, Suite 102, Henderson, Nevada 89012 (Address of principal executive offices) (Zip Code) (702) 453-2221 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4c)) Section 2 - Financial Information Item 2.02 Results of Operations and Financial Condition. On August 14, 2012, 3Pea International Inc. issued a press release regarding its financial results for the three and six months ended June 30, 2012. A copy of the press release is filed herewith as Exhibit 99.1 to this Current Report and is incorporated herein by reference. As provided in General Instruction B.2 of SEC Form 8-K, such information shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, and it shall not be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or under the Exchange Act, whether made before or after the date hereof, except as expressly set forth by specific reference in such filing to this Current Report on Form 8-K.Section 9 – Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. (a) Financial Statements of businesses acquired:Not applicable. (b) Pro forma financial information: Not applicable. (c) Shell company transactions:Not applicable. (d) Exhibits: Exhibit No. Description Press release dated August 14, 2012. SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. 3PEA INTERNATIONAL, INC. Date: August 16, 2012 /s/ Mark Newcomer By: Mark Newcomer, Chief Executive Officer 2
